[ex1055dvellequetteoff_image1.gif] Avaya Inc.
    211 Mt. Airy Road
Basking Ridge, NJ 07920 USA

August 1, 2012


David Vellequette
13944 Fremont Pines Lane
Los Altos Hills, CA 94022


Dear David,
It gives me great pleasure to offer you a Senior Vice President position in
Avaya Inc. In addition to confirming my offer, this letter sets out the terms
and conditions of your employment and outlines the current major features of
Avaya’s compensation and benefit plans, programs and practices under which you
will be covered.
Assumption of Duties: Effective on or about October 1, 2012, you will assume the
role of SVP, Chief Financial Officer, reporting to me. Your office will be
located at 4655 Great America Parkway, Santa Clara, CA 95054.
Cash Compensation:
Weekly Base Salary: Your annual base salary will be $575,000, paid weekly. Based
on your hire date of October 1, 2012, you will receive your first paycheck on
October 12, 2012 and at the end of each week thereafter.
Short Term Incentive Plan: Avaya offers a Short Term Incentive Plan (STIP) which
provides the opportunity a mid-year and year-end discretionary bonus for the
fiscal year (Avaya’s fiscal year is from October 1 through September 30). You
will be eligible for these discretionary bonus payments based on your individual
performance and service time during the performance period. Your target annual
bonus opportunity under the STIP is 90% of your base salary. Your actual bonus
payment will ultimately be determined based on both company and individual
performance and may be below, at, or above your target opportunity. In your
first year, your bonus will be pro-rated to reflect your actual service during
the fiscal year.
Avaya is a pay-for-performance company and is committed to providing significant
pay opportunities for high levels of contribution. You will receive performance
evaluations on a semi-annual basis in which your supervisor will review your
results against objectives, key behaviors, contribution to Avaya and individual
growth and development.
Executive Committee 3 Year Performance Recognition: You will be eligible to
participate in the Avaya Inc. Executive Committee 2011-2013 Performance
Recognition Plan (the “EC3 Year LTIP”). Your total target opportunity under this
program will be $575,000 for fiscal year 2013.



--------------------------------------------------------------------------------

David Vellequette Page 2



Your actual award will be the greater of $400,000 or the actual award earned
based on achievement of the FY13 financial target established in the plan.
The terms and conditions of the EC 3 Year LTIP will be communicated to you
through the Plan document and the related award agreement, under separate cover.
Sign-On Bonus: We will pay you a cash sign-on bonus in the amount of $400,000
less applicable taxes according to the following schedule: $200,000 to be paid
in the final payroll of April 2013, and $200,000 to be paid in the final payroll
of February 2014. These payments are conditioned upon your continued employment
through the date the payment is due. If your employment is terminated for any
reason prior to payment, you will be ineligible to receive any unpaid portion of
this cash sign-on bonus.
Stock Option Grant: Subject to approval by the Board of Directors or its
delegate, you will be awarded options to purchase 500,000 shares of common stock
of Avaya Holdings Corp, the parent company of Avaya. The strike price of these
options will be determined by the Board of Directors or its delegate based on
the fair market value of Avaya Holdings common stock at the earlier of the
future valuation of, or an initial public offering with respect to Avaya
Holdings common stock. This award will consist of stock options where:
•
65% of the options will vest 25% on each of the first, second, third and fourth
anniversaries of the date of grant and

•
35% of the options will vest based-on the return of Avaya’s majority
stockholders receive on their initial investment in Avaya, following an exit
event as defined by the equity plan.

The specific terms of your award are contained in the Amended and Restated Avaya
Holdings Corp. (formerly known as Sierra Holdings Corp.) 2007 Equity Incentive
Plan and in the related individual award agreement, which exclusively control
your stock options and supersede any other written or oral representations
concerning your options, including this letter. Included with this letter as
Appendix A and B are current versions of the plan and award agreement, which
contain, among other things, post-employment provisions regarding
Non-Disclosure, IP Assignment, Non-Solicitation and Non-Compensation. You will
receive a final copy of the plan and the agreement after your award has been
approved by the Board of Directors. You must be an employee of Avaya on the
vesting dates specified in your award agreement to receive your award.
Restricted Stock Units (RSUs): In addition to the stock option grant noted
above, subject to approval by our Board of Directors, you will be awarded a
grant of Restricted Stock Units (RSUs). The value of these RSUs is $600,000; the
specific number of shares will be determined by the Board of Directors or its
delegate based on the fair market value of Avaya Holdings common stock. Each RSU
represents one share of common stock of Avaya Holdings Corp. The award will be
governed by the terms and conditions of the Amended and Restated Avaya Holdings
Corp. 2007 Equity Incentive Plan and your individual RSU Award Agreement. In



--------------------------------------------------------------------------------

David Vellequette Page 3



addition, any shares received on vesting would be subject to the terms and
conditions of a stockholders’ agreement, including restrictions on the sale or
other permitted transfers of the issued shares. The RSUs will vest and become
non-forfeitable annually over a four (4) year period, according to the following
schedule: 25% of the RSUs will become vested on each of the first, second,
third, and fourth anniversaries of the Grant Date. You must be an employee of
Avaya on each vesting date in order for each respective portion of your award to
vest. Included with this letter as Appendix C is the current version of the
award agreement pertaining to the RSUs, which is subject to change at the
Company’s sole discretion between the time of this letter and Board of
Directors’ approval.
Employee Benefit Plans: Attachment B is a summary of benefits available to you
under Avaya’s Executive and general employee benefits plans. For most plans, you
will be covered immediately from the date of hire.
Contingency of Offer: This offer of employment is contingent upon the successful
completion of reference checks, a background check and a mandatory drug screen.
A positive drug screen will automatically result in rescission of this offer.
This Offer is also contingent upon your execution of the Employee Agreement
regarding Intellectual Property and Proprietary Information, attached as
Attachment C
Benefit and Incentive Plan Terms: The benefit and incentive plans, programs and
practices briefly outlined in this letter, reflect their current provisions.
Payments and benefits under these plans, programs and practices, as well as
other payments referred to in this letter are subject to IRS rules and
regulations with respect to withholding, reporting, and taxation, and will not
be grossed-up unless specifically stated. The Company reserves the right to
discontinue or modify any compensation, incentive, benefit, perquisite plan,
program or practice at its sole discretion and without prior notice. Moreover,
the very brief summaries contained herein are subject to the written terms of
such plans, programs and practices, which supersede any other written or oral
representations concerning such plans, programs and practices, including this
letter.
For purposes of the Executive and employee benefits plans, the definitions of
includable compensation is set forth in the respective plans, and may be amended
or modified at any time and without prior notice. No other compensation and
payments reflected in this offer are included in the calculation of any employee
or Executive benefits. You may consult with the respective summary plan
descriptions, which are available on request, for specific plan information.
There may be other benefits at Avaya that include certain non-solicitation
obligations, e.g. equity grants, that are not meant to conflict with this offer
letter. In case of any conflict between the provisions of this letter and the
provisions of any other applicable benefit plan program or agreement in which
you participate, the obligations set forth in such benefit plan, program or
agreement shall govern.



--------------------------------------------------------------------------------

David Vellequette Page 4



Employment At-Will: This letter is neither an express nor implied contract for
continued employment or employment for a specific length of time. Your
employment with Avaya will be “At-Will.” This means that you have the right to
terminate your employment at any time and for any reason. Likewise, Avaya may
terminate your employment at any time and for any reason.
Prior Representation: By acceptance of this offer you further agree that this
offer supersedes and completely replaces any prior oral or written
communications or representations concerning or relating to your employment with
Avaya.
If you agree to the foregoing terms and conditions of employment, and affirm
that there are no agreements or other impediments that would prevent you from
provide exclusive service to Avaya, please sign this letter by August 15, 2012
in the space provided below. Please fax the signed letter, as well as the signed
Employee Agreement, to Ashley Holland of our Executive Staffing Group at (908)
953-3317, or sign, scan and email to akholland@avaya.com. Also, assuming your
acceptance of our offer, you will receive an email from Carol Bonura to initiate
the background check process through HireRight.
David, I feel the package we have developed for you is attractive and
anticipates that you will make a critical contribution to Avaya. As a Company,
we have never been better positioned to take full advantage of the opportunities
for growth and success in the marketplace. I look forward to having you join us.
If you have any questions, please do not hesitate to call me.


Sincerely,


___/s/ Kevin J. Kennedy_________



--------------------------------------------------------------------------------

[ex1055dvellequetteoff_image1.gif] Avaya Inc.
    211 Mt. Airy Road
Basking Ridge, NJ 07920 USA

Kevin J. Kennedy
President & Chief Executive Officer




_____/s/ David Vellequette_______                _____8/10/12_________
Acknowledged and Agreed to:                     Date
David Vellequette



